Exhibit 10.7

 

JDS UNIPHASE CORPORATION 2005 ACQUISITION EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Grantee’s Name and Address:   Award Number:    ______________________________   
  ______________________________   Date of Award:   
______________________________      ______________________________  
Type of Award:    Restricted Stock Units      ______________________________  
Vesting Commencement Date:     

 

You (the “Grantee”) have been granted a restricted stock unit award (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the JDS Uniphase Corporation 2005 Acquisition Equity
Incentive Plan, as amended from time to time (the “Plan”) and the Restricted
Stock Unit Award Agreement (the “Agreement”) attached hereto, as follows. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Notice.

 

Total Number of Restricted Stock Units Awarded (the “Units”):             

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Active Service and other provisions and
limitations set forth in this Notice, the Agreement and the Plan, the Units will
“vest” in accordance with the following schedule:

 

1/3rd of the Units subject to the Award shall vest twelve months after the
Vesting Commencement Date, 1/3rd of the Units subject to the Award shall vest
twenty four months after the Vesting Commencement Date, and the remaining 1/3rd
of the Units subject to the Award shall vest thirty six months after the Vesting
Commencement Date.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

JDS Uniphase Corporation, a Delaware corporation By:  

/s/ Kevin J. Kennedy

--------------------------------------------------------------------------------

Title:   Chief Executive Officer

 

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Section 11 of the Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

 

The Grantee further acknowledges that, to the extent the vesting of any Units
occurs during a “blackout period” of the Company wherein certain Employees are
precluded from selling Shares, and as a result Grantee is precluded from selling
Shares, the receipt of the corresponding Shares issuable pursuant to this Notice
and the Agreement automatically shall be deferred in accordance with Section
6(a) of the Agreement.

 

Dated:                     

  Signed:  

--------------------------------------------------------------------------------

 

 

1



--------------------------------------------------------------------------------

Award Number:                     

 

JDS UNIPHASE CORPORATION 2005 ACQUISITION EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

1. Issuance of Units. JDS Uniphase Corporation, a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”), the Total Number of Restricted Stock
Units Awarded set forth in the Notice (the “Units”), subject to the Notice, this
Restricted Stock Unit Award Agreement (the “Agreement”) and the terms and
provisions of the Company’s 2005 Acquisition Equity Incentive Plan, as amended
from time to time (the “Plan”), which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.

 

2. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution. Notwithstanding the
foregoing, the Grantee may designate a beneficiary of the Units in the event of
the Grantee’s death on the beneficiary designation form attached hereto as
Exhibit A. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

 

3. Vesting. For purposes of this Agreement and the Notice, the term “vest” shall
mean, with respect to any Units, that such Units are no longer subject to
forfeiture to the Company. If the Grantee would become vested in a fraction of a
Unit, such Unit shall not vest until the Grantee becomes vested in the entire
Unit.

 

4. Termination of Continuous Active Service. Except in the event of the
Grantee’s change in status from an Employee to a Consultant, in which case
vesting of the Units shall continue only to the extent determined by the
Administrator, vesting of the Units shall cease upon the date of termination of
the Grantee’s Continuous Active Service for any reason, including death or
Disability. In the event the Grantee’s Continuous Active Service is terminated
for any reason, including death or Disability, any unvested Units held by the
Grantee immediately following such termination of Continuous Active Service
shall be deemed reconveyed to the Company and the Company shall thereafter be
the legal and beneficial owner of the unvested Units and shall have all rights
and interest in or related thereto without further action by the Grantee.

 

5. Conversion of Units and Issuance of Shares. Subject to any deferral under
Section 6 of this Agreement, upon each vesting date, one share of Common Stock
shall be issuable for each Unit that vests on such date (the “Shares”), subject
to the terms and provisions of the Plan and this Agreement. Thereafter, the
Company will transfer such Shares to the Grantee upon satisfaction of any
required tax or other withholding obligations. Any fractional Unit remaining
after the Award is fully vested shall be discarded and shall not be converted
into a fractional Share.

 

1



--------------------------------------------------------------------------------

6. Automatic Deferral Due to Blackout Period. Subject to Section 8 of this
Agreement, to the extent the vesting of any Units occurs during a “blackout
period” of the Company wherein certain Employees – including Grantee – are
precluded from selling Shares, the receipt of the corresponding Shares issuable
pursuant to this Agreement shall be deferred, provided, however, that the
receipt of such Shares shall not be deferred, and shall vest in accordance with
the schedule set forth in the Notice, if such Shares are specifically covered by
a Rule 10b5-1 trading plan of the Grantee which causes such Shares to be exempt
from any applicable blackout period then in effect. In the event the receipt of
any Shares is deferred due to the existence of a regularly scheduled blackout
period, such Shares shall be issued to the Grantee on the first day following
the termination of such regularly scheduled blackout period; provided, however,
that in no event shall the issuance of such Shares be deferred subsequent to
March 15th of the year following the year in which the Shares otherwise would
have been issued. In the event the receipt of any Shares is deferred due to the
existence of a special blackout period, such Shares be issued to the Grantee on
the first day following the termination of such special blackout period as
determined by the Company’s General Counsel; provided, however, that in no event
shall the issuance of such Shares be deferred subsequent to March 15th of the
year following the year in which the Shares otherwise would have been issued.
Notwithstanding the foregoing, deferred Shares shall be issued promptly to the
Grantee prior to the termination of the blackout period in the event the Grantee
ceases to be subject to the blackout period. The Grantee hereby represents that
he or she understands the effect of any such deferral under relevant federal,
state and local tax laws.

 

7. Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.

 

8. Taxes.

 

(a) Generally. The Grantee is ultimately liable and responsible for all taxes
owed by the Grantee in connection with the Award, regardless of any action the
Company or any Affiliate takes with respect to any tax withholding obligations
that arise in connection with the Award. Neither the Company nor any Affiliate
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the grant or vesting of the Award or the
subsequent sale of Shares issuable pursuant to the Award. The Company and its
Affiliates do not commit and are under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability. As a condition and term of this
Award, no election under Section 83(b) of the Code may be made by the Grantee or
any other person with respect to all or any portion of the Award.

 

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether non-U.S., federal, state or local, including any
employment tax obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company. In addition, the Grantee must
arrange for the satisfaction of the minimum amount of any applicable Tax
Withholding Obligations that arise in connection with the Award regardless of
any deferral pursuant to Section 6 of this Agreement.

 

2



--------------------------------------------------------------------------------

(i) By Sale of Shares. Unless the Grantee determines (or is required) to satisfy
the Tax Withholding Obligation by some other means in accordance with clause
(ii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation. Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable. The Grantee will be responsible for all broker’s fees
and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation. Accordingly, the Grantee agrees to pay to the
Company or any Affiliate as soon as practicable, including through additional
payroll withholding, any amount of the Tax Withholding Obligation that is not
satisfied by the sale of Shares described above.

 

(ii) By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator. In addition, in the event of a deferral pursuant to Section 6 of
this Agreement, the Grantee must arrange for the satisfaction of the minimum
amount of any applicable Tax Withholding Obligations in accordance with this
Section 8(b)(ii).

 

(c) Right to Retain Shares. The Company may refuse to issue any Shares to the
Grantee until the Grantee satisfies the Tax Withholding Obligation. To the
maximum extent permitted by law, the Company has the right to retain without
notice from Shares issuable under the Award or from salary or other amounts
payable to the Grantee, Shares or cash having a value sufficient to satisfy the
Tax Withholding Obligation.

 

9. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

3



--------------------------------------------------------------------------------

10. Headings. The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

 

11. Dispute Resolution. The provisions of this Section 11 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Agreement. The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Notice, the Plan and this Agreement by negotiation between
individuals who have authority to settle the controversy. Negotiations shall be
commenced by either party by notice of a written statement of the party’s
position and the name and title of the individual who will represent the party.
Within thirty (30) days of the written notification, the parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Northern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of San Mateo) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. THE
PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF
ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 11 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

13. No Effect on Terms of Service. The Units subject to the Award shall vest, if
at all, only during the period of the Grantee’s Continuous Active Service (not
through the act of being hired, being granted the Award or acquiring Shares
hereunder) and the Award has been granted as an inducement for the Grantee to
remain in such Continuous Active Service and as an incentive for increased
efforts on behalf of the Company and its Affiliates by the Grantee during the
period of his or her Continuous Active Service. Nothing in the Notice, the
Agreement, or the Plan shall confer upon the Grantee any right with respect to
future restricted stock unit grants or continuation of Grantee’s Continuous
Active Service, nor shall it interfere in any way with the Grantee’s right or
the right of the Grantee’s employer to terminate Grantee’s Continuous Active
Service, with or without cause, and with or without notice. Unless the Grantee
has a written employment agreement with the Company to the contrary, Grantee’s
status is at will. This Award shall not, under any circumstances, be considered
or taken into account for

 

4



--------------------------------------------------------------------------------

purposes of calculation of severance payments in those jurisdictions requiring
such payments upon termination of employment. The Grantee shall not have and
waives any and all rights to compensation or damages as a result of the
termination of the Grantee’s employment with the Company or the Grantee’s
employer for any reason whatsoever, insofar as those rights result or may result
from (i) the loss or diminution in value of such rights or entitlements or
claimed rights or entitlements under the Plan, or (ii) the Grantee’s ceasing to
be entitled to any purchase rights or shares or any other rights under the Plan.

 

14. Personal Data. The Grantee understands that the Company and its subsidiaries
hold certain personal information about the Grantee for the purpose of managing
and administering the Plan, including: name, home address and telephone number,
date of birth, social fiscal number, compensation, nationality, job title, any
shares of stock held in the Company, details of all awards of equity
compensation or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Grantee’s favor (collectively,
“Data”). The Grantee understands that the Company and/or its subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Grantee’s participation in the Plan, and
that the Company and/or any of its subsidiaries may each further transfer Data
to any third parties assisting the Company in the implementation, administration
and management of the Plan. These recipients may be located in the European
Economic Area, Asia, the United States and/or Canada. The Grantee consents to
the collection, use and transfer of Data and authorizes these recipients to
receive, possess, use, retain and transfer Data, in electronic or other form, as
may be required for: (i) the administration of the Plan; and (ii) the
implementation, administration and management of the Grantee’s participation in
the Plan, including any requisite transfer to a broker or any other third party
with whom the Grantee may elect to deposit any shares of stock acquired as a
result of this Award or any portion thereof and/or the subsequent holding of
shares of stock on the Grantee’s behalf.

 

15. Definitions.

 

(a) “Administrator” means the Board or the Committees (or delegates of the Board
or such Committees) appointed to administer the Plan.

 

(b) “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act.

 

(c) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
or laws of any foreign jurisdiction applicable to restricted stock units or
other securities granted to residents therein.

 

(d) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Affiliate to render consulting or advisory
services to the Company or such Affiliate.

 

5



--------------------------------------------------------------------------------

(e) “Continuous Active Service” means actively performing duties or exercising
responsibilities in providing services to the Company or an Affiliate in any
capacity of Employee, Director or Consultant, without interruption or
termination. In jurisdictions requiring notice in advance of an effective
termination as an Employee, Director or Consultant, Continuous Active Service
shall be deemed terminated upon the actual cessation of the active performance
of duties or responsibilities in providing services to the Company or an
Affiliate notwithstanding any required notice period that must be fulfilled
before a termination as an Employee, Director or Consultant can be effective
under Applicable Laws. Continuous Active Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Affiliate, or any successor, in any capacity of Employee,
Director or Consultant, or (iii) any change in status as long as the individual
continues to actively perform duties or responsibilities in providing services
to the Company or an Affiliate in any capacity of Employee, Director or
Consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

 

(f) “Director” means a member of the Board or the board of directors of any
Affiliate.

 

(g) “Disability” means a Grantee would qualify for benefit payments under the
long-term disability policy of the Company or the Affiliate to which the Grantee
provides services regardless of whether the Grantee is covered by such policy.
If the Company or the Affiliate to which the Grantee provides service does not
have a long-term disability plan in place, “Disability” means that a Grantee is
permanently unable to carry out the responsibilities and functions of the
position held by the Grantee by reason of any medically determinable physical or
mental impairment. A Grantee will not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Administrator in its discretion.

 

(h) “Employee” means any person, including an Officer or Director, who is an
employee of the Company or any Affiliate. The payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company.

 

END OF AGREEMENT

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

JDS Uniphase Corporation

 

Restricted Stock Unit Beneficiary Designation

 

In the event of my death prior to the settlement of my currently outstanding or
subsequently issued restricted stock units (the “Units”) under any existing or
subsequently adopted equity incentive plan of JDS Uniphase Corporation or its
successor in interest (the “Company”) (whether adopted by the Company or assumed
by the Company in connection with a merger, acquisition or other similar
transaction) or issued to me by the Company outside of any such equity plan, and
in lieu of disposing of my interest,1 if any, in the Units at the time of my
death by my will or the laws of intestate succession, I hereby designate the
following persons as Primary Beneficiary(ies) and Contingent Beneficiary(ies) of
my interest in the Units:

 

     Primary Beneficiary(ies) (Select only one of the three alternatives)       
   ¨ (a) Individuals and/or Charities% Share    % Share 1)   
Name                                      
                                        
                                                                          
__________      Address                                         
                                        
                                                                       2)   
Name                                      
                                        
                                                                          
__________      Address                                         
                                        
                                                                       3)   
Name                                      
                                        
                                                                          
__________      Address                                         
                                        
                                                                       4)   
Name                                      
                                        
                                                                          
__________      Address                                         
                                        
                                                                            ¨
(b) Residuary Testamentary Trust           In trust, to the trustee of the trust
named as the beneficiary of the residue of my probate estate.     

 

--------------------------------------------------------------------------------

1 A married grantee whose Units are community property may dispose only of his
or her own interest in the Units. In such cases, the grantee’s spouse may (a)
consent to the grantee’s designation by signing the Spousal Consent or (b)
designate the grantee or any other person(s) as the beneficiary(ies) of his or
her interest in the Units on a separate Beneficiary Designation.

 

1



--------------------------------------------------------------------------------

     ¨ (c) Living Trust                                                 
                                                                (or any
successor), as Trustee of the     

                    (print name of present trustee)

    

                                                                               
                       Trust, dated                                         
                                

    

                                (print name of
trust)                                                             (fill in date
trust was established)

    

 

Contingent Beneficiary(ies) (Select only one of the three alternatives)

          ¨ (a) Individuals and/or Charities% Share    % Share 1)   
Name                                      
                                        
                                                                          
__________      Address                                         
                                        
                                                                     2)   
Name                                      
                                        
                                                                          
__________      Address                                         
                                        
                                                                     3)   
Name                                      
                                        
                                                                          
__________      Address                                         
                                        
                                                                     4)   
Name                                      
                                        
                                                                          
__________      Address                                         
                                        
                                                                         

 

¨ (b) Residuary Testamentary Trust

          In trust, to the trustee of the trust named as the beneficiary of the
residue of my probate estate.           ¨ (c) Living Trust          
                                                                               
                       (or any successor), as Trustee of the     

                    (print name of present trustee)

    

                                                                               
                       Trust, dated                                         
                                

    

                                (print name of
trust)                                                             (fill in date
trust was established)

 

2



--------------------------------------------------------------------------------

Should all the individual Primary Beneficiary(ies) fail to survive me or if the
trust named as the Primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the Contingent Beneficiary(ies) shall be entitled to my interest in the
Units for the shares indicated. Should any individual beneficiary fail to
survive me or a charity named as a beneficiary no longer exist at my death, such
beneficiary’s share shall be divided among the remaining named Primary or
Contingent Beneficiaries, as appropriate, in proportion to the percentage shares
I have allocated to them. In the event that no Individual Primary
Beneficiary(ies) or Contingent Beneficiary(ies) survives me, no trust (excluding
a residuary testamentary trust) or charity named as a Primary Beneficiary or
Contingent Beneficiary exists at my death, and no will of mine containing a
residuary trust is admitted to probate within six months of my death, then my
interest in the Units shall be disposed of by my will or the laws of intestate
succession, as applicable.

 

This Beneficiary Designation is effective regardless of whether I have deferred
receipt of any or all of the Units. This Beneficiary Designation is effective
until I file another such designation with JDS Uniphase Corporation. Any
previous Beneficiary Designations are hereby revoked.

 

          Submitted by:   Accepted by: ¨    Grantee    ¨     Grantee’s Spouse  
JDS Uniphase Corporation

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

                                    (Signature)   Its:  

 

--------------------------------------------------------------------------------

Date:                        Date:                     

 

Spousal Consent for Units that are Community Property (necessary if separate
beneficiary designation is not filed by Spouse):

 

I hereby consent to this Beneficiary Designation and agree that this designation
of beneficiaries provided herein shall apply to my community property interest
in the Units. This consent does not apply to any subsequent Beneficiary
Designation which may be filed by my spouse. This consent may be revoked by me
at any time, whether by filing a Beneficiary Designation disposing of my
interest in the Units or by filing a written notice of revocation with the
Company.

 

 

--------------------------------------------------------------------------------

(Signature of Spouse)

Date:                     

 

3



--------------------------------------------------------------------------------

Spousal Consent for Units that are not Community Property (necessary if
beneficiary is other than Spouse):

 

I hereby consent to this Beneficiary Designation. This consent does not apply to
any subsequent Beneficiary Designation which may be filed by my spouse.

 

--------------------------------------------------------------------------------

(Signature of Spouse)

Date:                     

 

4